Title: To James Madison from James Monroe, 9 May 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          washington may 9. 1814
        
        I have just had the pleasure to receive your favor of the 7th.
        The convention of Genl. Winder has been submitted to the heads of dept., with whom there seems to be strong doubts respecting its confirmation. Whether it would be better, in case of the acceptance of it, to obtain the release of our 46. officers by the release of the twenty three British soldiers, was a point on which they have even yet made up no decided opinion. The result of our deliberations will be found in the enclosed papers 1. being a copy of instructions to Genl winder—the other, of a private letter, going into some details, which occured after the conclusion of the official one, and which indeed were as well communicated in a private

one. By these, you will find, that without deciding the question of ratification, an experiment will be made to improve it. My letter was written in haste & will I fear be unintelligible, in the last paragh. to you. Genl. winder however who heard the conversation alluded to, will by aid thereof easily comprehend my meaning.
        The Secry at war was of opinion that his instructions had been so precise to genl. Macomb, to take no step in case of the exchge of genl winder, and with which he was made acquainted in due time, that the affr. of the armistice would remain suspended for Genl. winder’s return. The arrangment was made to that effect, before however the Genl. left this, the papers from Genl Macomb, which are also inclosed, were receivd. Notwithstanding this preliminary step of Macomb, Genl. armstrong thinks that an order which he had written after he knew of the exchge of Genl winder, would still arrest the proceeding, in consequence whereof, Genl W, has been orderd on to the lines, with powers applicable to both objects. He leaves Baltimore this morning. With a view to keep the business in some degree suspended, with the British commander, Genl. Winder, wrote a letter to Col: Baynes, in the spirit of the 3. or 4. introductory paraghs. of mine to him, which was inclosd by him to Sr G P., and forwarded to the commanding officer on the lines to be sent in by a flag of truce. If Macom⟨b’s⟩ project has been carried into effect, this will do no harm. If it has not, it will explain more fully the cause of the suspension, and break the other subject, in a manner that may conciliate, while it shows that it also is to be a subject of consideration.
        This has been a most perplexing affair. I hope however that you will find that it is in a train from which some good may be derivd without any danger of injury. With affectionate regard,
        
          Jas Monroe
        
      